DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species of Figures 1-10B, 15, and 16, corresponding to claims 1-11, 13 and 14 in the reply filed on January 25, 2021 is acknowledged. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.

Claim Objections
Claim 1 objected to because there is a typographical error regarding “black” in line 11 as opposed to “block”.  Appropriate correction is required.
Claim 1 is further objected to because there a typographical error regarding “…a locking unit moveable between a first position, and a second position…” in line 7 as opposed to “a locking unit moveable between a first position
Claim 2 is objected to because there a typographical error regarding “…the second position, and a moveable state…” in line 4 as opposed to “…the second position
Claim 4 is objected to because there a typographical error regarding “…to slide with the stopper unit, to press the engaging unit…” in line 9 as opposed to “…to slide with the stopper 
Claim 9 is objected to because there a typographical error regarding “…the clip, and the moveable state…” in line 11 as opposed to “…the clip
Claim 13 is objected to because there a typographical error regarding “…a locking unit that is moveable between a first position, and a second position…” in line 10 as opposed to “a locking unit that is moveable between a first position
Claim 14 is objected to because there a typographical error regarding “…a locking unit that is moveable between a first position, and a second position…” in line 10 as opposed to “a locking unit that is moveable between a first position

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkin (USPN 4895570).

Regarding claim 1, Larkin teaches a medical connector (second tube 18; Figure 1) comprising: a tubular male connector unit (pin 20); an engaging unit (collet 22) located on an outer side of the male connector unit in a radial direction of the male connector unit (Figure 2), wherein at least a part of the engaging unit (splayed portions 26) is elastically deformable inward in the radial direction (Figures 2-3); a locking unit (locking ring 28) movable between a first position (Figure 2), and a second position (Figure 3) in which at least the part of the engaging unit is elastically deformed inward in the radial direction relative to the first position (Figure 3); and a blocking mechanism (cam 69 on locking ring 28 and flexible finger 65 having detent means 67) configured to black the locking unit from moving from the first position to the second position in a predetermined state.

Regarding 2, Larkin teaches the medical connector according to claim 1, wherein the blocking mechanism is changeable between a blocked state in which the locking unit is blocked from moving from the first position to the second position (“When the locking ring 28 is in the first position (retracted and unlocked) (FIGS. 1 and 2) cam 69 engages the detent 67 and resists further forward movement. In this first position, cam 69 does not deflect the detent means 67 and flexible finger 65.” [Col 4, lines 23-27]), and a movable state in which the locking unit is movable from the first position to the second position (“when it is desired to lock the connection after pin 20 is inserted into tube 12 and through diaphragm 16, locking ring 28 is grasped and advanced toward tube 12. Because cam 69 engages detent 67 and resists 

Regarding claim 3, Larkin teaches the medical connector according to claim 2, wherein the engaging unit comprises: a clip (splayed segments 26 having shoulders 58) that is engageable with a female connector unit (flange 14) of a different medical connector (tube 12) by moving inward in the radial direction (“When pin 20 is "spiked into" diaphragm 16, collet 22 is advanced toward flange 14, and locking ring 28 is urged over splayed segments 26 to urge them inwardly to grasp flange 14 and lock the connection together” [Col 2, line 65]), and a stopper unit (flexible finger 65 having detent means 67) formed on a wall surface on an outer side in the radial direction (Figure 1); wherein the locking unit abuts the stopper unit in the blocked state (Figure 2);  and wherein the blocking mechanism comprises: a spacer unit (cam 69) interposed between the male connector unit and the clip in the blocked state (Figure 2), the spacer unit being configured to maintain a distance between the male connector unit and the clip to be a predetermined distance or longer (“When the locking ring 28 is in the first position (retracted and unlocked) (FIGS. 1 and 2) cam 69 engages the detent 67 and resists further forward movement. In this first position, cam 69 does not deflect the detent means 67 and flexible finger 65.” [Col 4, lines 23-27]), and the stopper unit (flexible finger 65 having detent means 67) of the engaging unit.

Regarding claim 4, Larkin teaches the medical connector according to claim 3, wherein the blocking mechanism (cam 69 on locking ring 28 and flexible finger 65 having detent means 67) is configured to switch from the blocked state to the movable state by moving or deforming the spacer unit to a position in which a distance between the male connector unit and the clip is shorter than the predetermined distance (“when it is desired to lock the connection after pin 20 is inserted into tube 12 and through diaphragm 16, locking ring 28 is grasped and advanced 

Regarding claim 14, Larkin teaches a method (Figures 2-3) of connecting a medical connector (second tube 18) to a different medical connector (first tube 12), the method comprising: providing the medical connector, which comprises: a tubular male connector unit (pin 20), an engaging unit (collet 22) located on an outer side of the male connector unit in a radial direction of the male connector unit (Figure 2), wherein at least a part of the engaging unit (splayed portions 26) is elastically deformable inward in the radial direction (Figures 2-3), a locking unit (locking ring 28) that is movable between a first position (Figure 2), and a second position in which at least a part of the engaging unit is elastically deformed inward in the radial direction relative to the first position (Figure 3); providing the different medical connector (first tube 12), which comprises a female connector unit (flange 14 and portion of first tube 12 proximal of flange 14 in which the male connector unit is insertable (Figure 2); inserting the male connector unit of the medical connector in the female connector unit of the different medical connector (“When a port is to be "spiked", pin 20 is grasped and forced into tube 12 and through diaphragm 16.” [Col 4, line 65]); changing from a blocked state in which the locking unit is blocked from moving from the first position to the second position (“When the locking ring 28 is in the first position (retracted and unlocked) (FIGS. 1 and 2) cam 69 engages the detent 67 and resists further forward movement. In this first position, cam 69 does not deflect the detent means 67 and flexible finger 65.” [Col 4, lines 23-27]), to a movable state in which the locking .

Allowable Subject Matter
Claim 13 is allowed. Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious a medical connector or a method of connecting a medical connector to a different medical connector comprising a spacer unit that is configured to be pressed by a female connect unit to move or deform the spacer unit when the male connector unit is inserted into the female connector unit as recited by claims 5 and 13 in combination with the other limitations of the claims. The closest prior art is Larkin (USPN 4895570), which discloses a spacer unit (cam 69), but fails to disclose that the female connector unit presses the spacer unit to move or deform the spacer unit when the male connector unit is inserted into the female connector unit.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783